 


109 HRES 67 IH: Expressing the sense of the House of Representatives that the Senate should ratify the Convention on the Elimination of All Forms of Discrimination Against Women (CEDAW).
U.S. House of Representatives
2005-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 67 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2005 
Ms. Woolsey (for herself, Mr. Weiner, Ms. Baldwin, Mr. Case, Mr. Serrano, Mrs. Maloney, Ms. Eddie Bernice Johnson of Texas, Ms. DeLauro, Mr. Brown of Ohio, Mr. Payne, Mr. Meehan, Mr. Farr, Ms. Millender-McDonald, Mr. Gonzalez, Mr. Abercrombie, Ms. Watson, Mr. Udall of New Mexico, Ms. Kilpatrick of Michigan, Mr. Grijalva, Mr. Inslee, Ms. Slaughter, Mr. Waxman, Mr. Capuano, Mr. Pallone, Mr. Gutierrez, Mr. McDermott, Mr. Owens, Mr. Wexler, Mr. Kucinich, Mr. Olver, Mrs. Jones of Ohio, Ms. Solis, Ms. McCollum of Minnesota, Mr. Engel, Mr. Miller of North Carolina, Mr. Allen, Mr. Markey, Mr. Filner, Mr. Pascrell, Ms. Berkley, Ms. Lee, Mrs. Davis of California, Mr. Stark, Mr. Udall of Colorado, Ms. Carson, and Mr. Honda) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Expressing the sense of the House of Representatives that the Senate should ratify the Convention on the Elimination of All Forms of Discrimination Against Women (CEDAW). 
 
 
That it is the sense of the House of Representatives that—
(1)the full realization of the rights of women is vital to the development and well-being of people of all nations; and
(2)the Senate should, therefore, give its advice and consent to the ratification of the Convention on the Elimination of All Forms of Discrimination Against Women. 
 
